DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 Response to Amendment
Claims 1-11 are pending. Claim 11 is new.
Response to Arguments
Applicant’s arguments filed 07/01/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US20070250506A1) in view of LaPier et al. (US20180052587A1), Applicant argues that the cited references are silent as to the claimed features of "a link to the shared web page". Furthermore, Lapier is also silent as to the claimed features of "the link to the shared web page and the file being managed in association of a unique meeting for which the file was shared".
Applicant’s arguments are not persuasive. Stevens discloses “receive a selection of a file, the file in association of a unique meeting for which the file was shared” by showing in para [0004, 0009] shows the owner uploads a file and starts the sharing of the file in an editable form into the meeting for viewing; para [0014] shows the contents of the resource ID field identify a resource that was uploaded into a meeting; the contents of the owner ID field identify a meeting participant who originally uploaded the copy of the resource into the meeting. Stevens fails to teach “the link to the shared web page.”
Lapier remedies the deficiencies in Stevens by showing "the link to the shared web page and the file being managed in association of a unique collaboration session for which the file was shared" in para [0164, 0175, 0195] the sharing module 3210 generates a URL which allows any web browser to access the content to share content for real-time interaction in a collaboration session. 

As to any argument not specifically addressed, they are the same as those discussed above.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US20070250506A1) in view of LaPier et al. (US20180052587A1).
Regarding claim 1, Stevens discloses an information processing system comprising ([Abstract] shows a system for tracking and editing a resource in a real-time collaborative session): 
one or more information processing apparatuses [server computer system 102] each being configured to control a plurality of communication terminals [machines 104] to perform screen sharing for a meeting by using the plurality of communication terminals (Fig 1 and para [0014] show a server computer system 102 and a plurality of machines 104; para [0004] shows the owner of the resource starts the sharing of the resource; para [0011] shows the collaboration system causes the resource to be shared in an editable form and gives control of the resource for editing to the meeting participant), 
the one or more information processing apparatuses each including circuitry configured to (para [0017]):
 receive a selection of a file to be screen-shared for the meeting from one of the plurality of communication terminals, the file in association of a unique meeting for which the file was shared (para [0004, 0009] shows the owner uploads a file and starts the sharing of the file in an editable form into the meeting for viewing; para [0014] shows the contents of the resource ID field identify a resource that was uploaded into a meeting; the contents of the owner ID field identify a meeting participant who originally uploaded the copy of the resource into the meeting.)

Stevens fails to teach the system to:
perform screen sharing for a meeting by using web browsers installed in the plurality of communication terminals; and
display a history of the file that has been screen-shared on a shared web page by attendees of the meeting and a link to the shared web page, the link to the shared web page and the file being managed in association of a unique meeting for which the file was shared and a web page editable from the web browsers of the plurality of communication terminals.
However Lapier, in an analogous art ([Abstract] and para [0164, 0175] show users to share content items for real-time interaction in a collaboration session), discloses:
perform screen sharing for a meeting by using web browsers installed in the plurality of communication terminals (para [0160] shows client device 2900 may also access content management system 2910 through web browser 3050; para [0188] shows a user can view or manipulate content via a web browser); and 
display a history [recent interaction] of the file that has been screen-shared on a shared web page by attendees of the meeting (para [0156] shows content management system enables synchronized changes to content items across multiple devices; Fig 34C and para [0221] show window 3405 of the user interface displays a shared content item 34; para [0224] shows when a user selects or hovers over interaction indicator 3400, supplemental interaction indicator 3420 describes a recent interaction with the content item, specifically that Andrew edited content item 34; Fig 34D and para [0226] show the interaction element 3430 indicates that Content Item 34 was last saved 3 minutes ago) and 
a link to the shared web page, the link to the shared web page and the file being managed in association of a unique collaboration session for which the file was shared (para [0164, 0175, 0195] shows to share content for real-time interaction in a collaboration session, sharing module 3210 generates a URL which allows any web browser to access the content. This allows users to view the content item and associated interaction information simultaneously) and
a web page editable from the web browsers of the plurality of communication terminals (para [0165] shows a word processing application that permits modification of text content items; para [0171] shows the client application may be a browser extension; para [0188] shows a user can view or manipulate content via a web browser.)
The virtual meeting and real-time collaborative session in Stevens (para [0002, 0004]) are mapped to the real-time collaboration session in Lapier (para [0164, 0175]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teaching of Stevens with the teaching of Lapier in order to display interaction information describing the interaction with the content item (Lapier; para [0164].)

Regarding claim 2, Stevens-Lapier as applied to claim 1 discloses the circuitry is further configured to control each one of the plurality of communication terminals to display a file selection screen for receiving the selection of the file to be screen-shared on a dedicated individual web page editable from the web browser of each of the plurality of communication terminals (Lapier; para [0007] shows the file system interface includes one or more file system content items, which can be either a file or a folder. A selection of one or more of the content items in the file system interface is detected; para [0160] shows client device 2900 may also access content management system 2910 through web browser 3050.)

Regarding claim 3, Stevens-Lapier as applied to claim 1 discloses the circuitry is further configured to: 
acquire information on the file from a file storage area that stores the file (Lapier; para [0185] shows content storage 3220 stores content items using a version control mechanism that tracks changes to content items, different versions of content items (such as a diverging version tree), and a change history); and 
control each of the plurality of communication terminals to display the file selection screen based on the acquired information on the file (Lapier; para [0007] shows a selection of one or more of the content items in the file system interface is detected; para [0090] shows in response to the user directing the cursor over the file history indicator 1100 on the share bar 104, version information 1102 is displayed by the client application.)

Regarding claim 4, Stevens-Lapier as applied to claim 1 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, sharing link information associated with the file that is screen-shared (Lapier; para [0090] shows in response to the user directing the cursor over the file history indicator 1100 on the share bar 104, version information 1102 is displayed by the client application; para [0015] shows the share bar graphical element can display a copy link graphical element associated with a function to request the content management system to generate a hyperlink to the selected content item.)

Regarding claim 5, Stevens-Lapier as applied to claim 4 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, a name of a user who selected the file to be screen-shared (Lapier; [Abstract] shows users to view sharing status, version history, completion status, comments, or other information about the item; para [0090-0091] shows file history includes the version number 1104, the last user to edit the content item, and an indication of the date/time at which the last edit was made.)

	Regarding claim 6, Stevens-Lapier as applied to claim 4 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, a time at which the selection of the file to be screen-shared is performed (Lapier; para [0090-0091] shows file history includes the version number 1104, the last user to edit the content item, and an indication of the date/time at which the last edit was made.)

Regarding claim 7, claim 7 is directed to an apparatus. Claim 7 requires limitations that are similar to those recited in the system claim 1 to carry out the method steps.  And since the references of Stevens-Lapier combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claim 7 would have also been obvious in view of the structures disclosed in Stevens-Lapier combined.
Furthermore, Stevens-Lapier as combined discloses the apparatus comprising circuitry (Lo; para [0059]).

Regarding claim 8, claim 8 is directed to a method. Claim 8 requires limitations that are similar to those recited in the system claim 1 to carry out the method steps.  And since the references of Stevens-Lapier combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claim 8 would have also been obvious in view of the structures disclosed in Stevens-Lapier combined.

Regarding claim 9, Stevens-Lapier as applied to claim 1 discloses the circuitry is configured to display the history of the file after the meeting is finished (Lapier; para [0106] shows the completion status of the “Presentation.ppt” file is indicated status indicator 1900 as “FINAL”; para [0185] shows content storage 3220 stores content items using a version control mechanism that tracks changes to content items, different versions of content items (such as a diverging version tree), and a change history.)

Regarding claim 10, Stevens-Lapier as applied to claim 1 discloses the circuitry is configured to display, after the meeting is finished, a content of the file at the plurality of communication terminals (Lapier; para [0160] shows client device 2900 may also access content management system 2910 through web browser 3050; para [0106] shows the completion status of the “Presentation.ppt” file is indicated status indicator 1900 as “FINAL”; para [0165] shows access privileges 1800 (View Only, Comment, Edit), completion status 1900 (Draft or Final).)

Regarding claim 11, Stevens-Lapier as applied to claim 1 discloses the circuitry is further configured to cause a content management server to store and manage the history including a plurality of files that were screened-shared for a plurality of unique meetings, wherein each of the plurality of files is managed in association with a corresponding meeting of the plurality of unique meetings (Lapier; para [0094-0095] shows the status of other users' interaction with the selected content item may also be obtained from the interaction data store 3224 of the content management system 2910; Fig 34D and para [0226] show the interaction element 3430 indicates that Content Item 34 was last saved 3 minutes ago.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson et al. (US20130290416A1) discloses in para [0002] an interactive whiteboard projectors (IWPs) and pertains to sharing meeting content that has been stored on the IWP; para [0036] when meeting members access the given URL using their web browser 166, a meeting information page is displayed with information about the meeting, a list of the meeting data generated or uploaded during the meeting, controls to select all or individual meeting data items, and controls to download the meeting data to the user's personal computer 16; para [0013, 0032] shows the screen displays a URL of the IWP for securely distributing the whiteboard files to meeting attendees.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442